By the Court,
Whitman, J.:
The plaintiff, sheriff of Ormsby County, has a claim against the State of Nevada, regularly allowed and audited, for fees in a suit by *126the State against the administrator of the estate of the late State treasurer and the sureties upon his official bond. Por this claim, the defendant, State controller, refuses to issue his warrant, alleging that there is no appropriation therefor. Unless there is, it is confessed that he is correct in his action ; but plaintiff insists that there is a specific appropriation, and seeks a mandamus compelling defendant to draw his warrant thereon. He finds the appropriation included in the general appropriation bill of 1869 (Statutes of 1869, 188) in the following language:
“ Por prosecuting delinquents for infraction of revenue laws, to be expended under the direction of the controller, two thousand dollars.”
It is admitted that this particular appropriation is unexpended, and expressly stipulated that, unless the demand of plaintiff is covered thereby, then there is no existing appropriation from which he can be presently paid. The meaning of the language quoted is argued by the one side to clearly include plaintiff’s claim, and by the other to as clearly exclude it.
This money thus appropriated stands really in the nature of a contingent fund for the better and more complete carrying out of the duties of the controller’s office, touching the revenues of the State : it is to be expended for the prosecution of delinquents who have broken the revenue laws, and is for such purposes under his control, not simply as other appropriations for him to draw his legal warrants upon, but for him to direct its expenditure. The revenue laws of the State are those directed to the mode and manner of assessing and collecting moneys for the support of the Government, and in none of them — whether the general revenue law so called, or others incidentally touching the revenue question, as toll road laws, etc. — is the State treasurer mentioned, save as a passive party. To be .sure, he receives the money of the State and is bound to safely keep the same; but if he should not, he cannot be said to have broken any revenue law, generally so called, but he has violated the statute regulating his special duties as custodian of the revenues. It is evident that the words of the appropriation were used in their natural, ordinary sense, and in such the delinquents in the suit out of which this question -grows, if delinquents *127they be, are not included. Such being the case, it would, be unlawful for the controller to attempt to extend their meaning, or to give them a construction more liberal than legal. The mandamus is denied at plaintiff’s cost.